Citation Nr: 0504956	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to the service connected residuals of a gunshot 
wound to the right shoulder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran had active duty from February 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to service connection for chronic paranoid 
schizophrenia, claimed as secondary to the service-connected 
residuals of a gunshot wound to the right shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in April 2001, this claim 
was remanded by the Board, in part for the veteran to be 
provided the appropriate release of information forms so that 
private medical records, particularly from Dr. Vasquez 
Sotomayor, could be obtained, and VA treatment records 
identified.  In April 2002 the RO furnished the veteran these 
forms.  No response was received from the veteran.  The Board 
points out that, while the VA does have a duty to assist the 
veteran, the United States Court of Appeals for Veterans 
Claims has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran, in his hearing testimony dated July 1999, 
indicated that he was currently receiving treatment at a VA 
facility.  As the veteran has notified the Board that there 
are outstanding VA medical records that may be helpful in the 
adjudication of his claim, the Board must remand this claim 
in order that these records may be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim). 

In addition, the Board notes that a social and industrial 
survey which appears to have been performed in conjunction 
with a June 2000 VA examination, indicates that the veteran 
is currently in receipt of Social Security Administration 
(SSA) benefits.  As it is unclear whether the veteran is 
receiving only retirement benefits from SSA, or whether he is 
receiving disability benefits for a disability that might be 
related to the disability at issue in the present case, the 
Board finds that an attempt should be made on remand to 
determine whether the SSA has custody of records material to 
the outcome of the veteran's claim.  If so, those records 
should also be obtained and associated with the veteran's 
claims folder.

Finally, the Board notes that the veteran's hearing testimony 
dated July 1999 appeared to raise the issue of whether new 
and material evidence had been submitted sufficient to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis.  This issue is 
considered to be intertwined with the issue of entitlement to 
psychiatric disorder secondary to the service connected 
residuals of a gunshot wound to the right shoulder, and must 
therefore also be adjudicated by the RO.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain all VA psychiatric 
treatment records pertaining to the veteran from 
1997 to the present.  The RO should also contact 
the veteran and request that he indicate whether he 
is currently receiving Social Security benefits due 
to retirement, or due to a psychiatric disability.  
If the latter, the RO is requested to obtain those 
Social Security records and associate them with the 
veteran's claims file.

2.  Thereafter, it is requested that the RO 
adjudicate the issue of whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disorder on a direct basis.  If the claim is 
denied, the RO should provide to the veteran 
notification of that denial and the veteran's 
appellate rights.  The RO is informed that this 
issue is not before the Board for appellate 
consideration until timely perfected.

3.  Thereafter, the RO should readjudicate the 
veteran's claim.  If any benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



